IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JARED DUANE SLAY, RN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-0089

STATE OF FLORIDA,
DEPARTMENT OF HEALTH,

      Respondent.

___________________________/

Opinion filed April 15, 2015.

An appeal from an order of the Department of Health.

Michael R. D'Lugo of Wicker, Smith, O'hara, McCoy & Ford, P.A., Orlando, for
Petitioner.

Therese A. Savona, Chief Appellate Counsel, Florida Department of Health, for
Respondent.




PER CURIAM.

      Appellant petitions for review of a non-final administrative order which

imposed emergency restrictions on his nursing license. Section 120.60(6), Florida
Statutes, permits an emergency restriction of a license so long as “[t]he agency

takes only that action necessary to protect the public interest under the emergency

procedure” and states in writing the “specific facts and reasons for finding an

immediate danger to the public health.” We find that the order recited sufficient

facts and reasons to support the emergency restriction and the restrictions were

narrowly tailored as required to fairly address the public safety pending the formal

administrative action. See Nath v. State Dep’t of Health, 100 So. 3d 1273, 1276

(Fla. 1st DCA 2012); Burton v. State Dep’t of Health, 116 So. 3d 1285, 1286-87

(Fla. 1st DCA 2013).

      Therefore, the petition is DENIED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.




                                          2